The following was filed September 28, 1951:
Per Curiam.
On the second of May, 1950, this cause was heard here on appeal from the judgment of the circuit court for Milwaukee county. After argument by counsel, we ruled “that the judgment of the circuit court for Milwaukee county in this cause be and the same is hereby affirmed with costs against the said appellants, taxed at the sum of $104.50.” The case is reported in 257 Wis. 35, 42 N. W. (2d) 452.
On June 4, 1951, in proceedings on appeal to the United States supreme court our decision was overruled, and it was there ordered “that the said appellant, Corbin D. Hughes, administrator of the estate of Harold G. Hughes, recover from the respondents $320.93 for his costs herein expended and have execution therefor.” And it was further ordered “that this cause be and the same is hereby remanded to the supreme court of Wisconsin for proceedings not inconsistent with the opinion of this court.” Hughes v. Fetter, 341 U. S. 609, 71 Sup. Ct. 980, 95 L. Ed. 1212.
*412After the filing of the mandate of the United States supreme court in this court on July 7, 1951, a stipulation was entered into between the parties and filed in this court on the 24th day of September, 1951, in which it was provided that this court enter an order:
“1. Vacating, setting aside, and holding for naught the judgment of this court dated May 2, 1950, which affirmed the judgment of the circuit court for Milwaukee county granting defendants’ motion for summary judgment and dismissing plaintiff’s complaint on the merits.
“2. Reversing the judgment of the circuit court for Milwaukee county, with directions to reinstate the above-entitled action, and for further proceedings not inconsistent with the opinion of the United States supreme court.”
It is accordingly ordered that our original mandate be set aside, and that the following mandate be entered:
The judgment of the circuit court for Milwaukee county is reversed and the cause remanded with directions to reinstate the above-entitled action and for further proceedings not inconsistent with the opinion of the United States supreme court.